 Fill in this information to identify the case:

  Debtor 1         Ismael Cruz

  Debtor 2

  United States Bankruptcy Court for the: Middle District of Pennsylvania

  Case number :     16-04965



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                            12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of               WILMINGTON SAVINGS FUND SOCIETY, FSB, AS Court claim no.                                                                              12
     creditor:             TRUSTEE OF QUERCUS MORTGAGE INVESTMENT (if known):
                           TRUST
     Last 4 digits of any number                                                                            Date of payment change:                      04/01/2020
     you use to identify the debtor's                                       1709                            Must be at least 21 days after date of
     account:                                                                                               this notice

     Remediation has been completed and all credits/adjustments have been applied to account. To the        New total payment:                           $1,430.68
     extent any prior interest rate adjustments under the terms of the loan documents or prior escrow       Principal, interest, and escrow, if any
     adjustments were not noticed in this Court pursuant to Bankruptcy Rule 3002.1, after December 1,
     2011 or Petition Date (whichever is later), Carrington has refunded or credited the Debtor, as
     appropriate, to give the debtor the benefit of any lower payment amount as provided under the loan
     documents, escrow analysis, or a notice previously filed with this Court pursuant to Bankruptcy Rule
     3002.1. This does not constitute a modification of the payment obligations under the terms of the
     promissory note, mortgage, or other loan documents.




Part 1:       Escrow Account Payment Adjustment

1.    Will there be a change in the debtor's escrow account payment?
       [ ]   No

       [X]    Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                        Describe the basis for the change. If a statement is not attached, explain why:

                               Current escrow payment: $546.01                               New escrow payment: $935.16



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?

       [X]    No

       [ ]   Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a
                      notice is not attached, explain why:

                       Current interest rate:                                      New interest rate:
                       Current Principal and interest payment:                     New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?

       [X]    No

        []   Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification



Official Form 410S1                                                  Notice of Mortgage Payment Change                                                               page 1

          Case 5:16-bk-04965-HWV                              Doc Filed 03/09/20 Entered 03/09/20 19:19:31                                            Desc
                                                              Main Document   Page 1 of 7
                agreement. (Court approval may be required before the payment change can take effect).
                Reason for change:
                      Current mortgage payment:                             New mortgage payment:




Official Form 410S1                                Notice of Mortgage Payment Change                            page 2

       Case 5:16-bk-04965-HWV                 Doc Filed 03/09/20 Entered 03/09/20 19:19:31               Desc
                                              Main Document   Page 2 of 7
Debtor 1 Ismael Cruz                                                                  Case number (if known)           16-04965
                First Name              Middle Name           Last Name




Part 4:          Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


[ ]      I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


          /s/ Julian Cotton                                                                        03/09/2020
                                                                                            Date
    Signature



Print:                       Julian Cotton                                       Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email              bkcrm@padgettlawgroup.com




Official Form 410S1                                                   Notice of Mortgage Payment Change                                  page 3

             Case 5:16-bk-04965-HWV                         Doc Filed 03/09/20 Entered 03/09/20 19:19:31                          Desc
                                                            Main Document   Page 3 of 7
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

                                                                                                 9TH
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

March, 2020.



                                                    /S/ Julian Cotton

                                                    ___________________________________
                                                    JULIAN COTTON
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    bkcrm@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                    page 4

       Case 5:16-bk-04965-HWV        Doc Filed 03/09/20 Entered 03/09/20 19:19:31                Desc
                                     Main Document   Page 4 of 7
                                  SERVICE LIST (CASE NO. 16-04965)

Debtor
Ismael Cruz
388 Cedar Dr
Long Pond, PA 18334-7722

Attorney
Lynn E Feldman
Feldman Law Offices PC
221 North Cedar Crest Blvd.
Allentown, PA 18104

Trustee
Charles J DeHart, III (Trustee)
8125 Adams Drive, Suite A
Hummelstown, PA 17036

US Trustee
Asst. U.S. Trustee
United States Trustee
228 Walnut Street, Suite 1190
Harrisburg, PA 17101




Official Form 410S1                   Notice of Mortgage Payment Change                   page 5

         Case 5:16-bk-04965-HWV     Doc Filed 03/09/20 Entered 03/09/20 19:19:31   Desc
                                    Main Document   Page 5 of 7
Case 5:16-bk-04965-HWV   Doc Filed 03/09/20 Entered 03/09/20 19:19:31   Desc
                         Main Document   Page 6 of 7
Case 5:16-bk-04965-HWV   Doc Filed 03/09/20 Entered 03/09/20 19:19:31   Desc
                         Main Document   Page 7 of 7
